         Case 8-19-76260-ast        Doc 578       Filed 05/14/20        Entered 05/14/20 16:27:57




THE LAW OFFICES OF RICHARD J. CORBI PLLC
1501 Broadway, 12th Floor
New York, New York 10036
Telephone: (646) 571-2033
Email: rcorbi@corbilaw.com
Richard J. Corbi (pro hac vice pending)

Counsel to Michael Wyse of Wyse Advisors LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )
                                                               Chapter 11
                                                        )
                                                        )
                                                               Case No. 19-76260-ast
                                                        )
                                                               Case No. 19-76263-ast
In re:                                                  )
                                                               Case No. 19-76267-ast
                                                        )
                                                               Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.              )
                                                               Case No. 19-76269-ast
                                                        )
                                                               Case No. 19-76270-ast
                          Debtors.1                     )
                                                               Case No. 19-76271-ast
                                                        )
                                                               Case No. 19-76272-ast
                                                        )
                                                        )
                                                               (Jointly Administered)
                                                        )

       MOTION OF MICHAEL WYSE OF WYSE ADVISORS LLC TO COMPEL
    COMPLIANCE WITH THAT CERTAIN ORDER AUTHORIZING EMPLOYMENT
     AND RETENTION OF MICHAEL WYSE OF WYSE ADVISORS, LLC AS CHIEF
        RESTRUCTURING OFFICER FOR THE DEBTORS NUNC PRO TUNC
                         TO THE PETITION DATE

          Michael Wyse of Wyse Advisors LLC (“WALLC”) hereby files this motion (“Motion”)

for entry of an order to compel compliance with that certain Order Authorizing Employment and

Retention of Michael Wyse of Wyse Advisors, LLC as Chief Restructuring Officer for the Debtors



1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
     Case 8-19-76260-ast          Doc 578      Filed 05/14/20      Entered 05/14/20 16:27:57




Nunc Pro Tunc to the Petition Date [Doc. No. 400] (the “Payment Order”), and respectfully states

as follows:


                                           BACKGROUND


1.      Pursuant to Orders of this Court, the Debtors have retained WALLC to provide chief

restructuring services to the above captioned debtors and debtors-in-possession (the “Debtors”).

[Doc. Nos. 400 & 519]. WALLC has been providing services to the Debtors since September

2019.

2.      As set forth in the Payment Order, WALLC is entitled to “all reasonable amounts

invoiced by WALLC, without further Court order . . . .” See Payment Order, ¶ 6. Such

payments are authorized unless a party interposes an objection within three (3) days of receipt of

an invoice from WALLC. As of the filing of this Motion, WALLC has $351,598.75 of Chief

Restructuring Officer fees outstanding.2 WALLC is not seeking the $99,900 fees in connection

with the debtor-in-possession financing at this time as those fees are subject to the final fee

application protocol directed by the Court. [Doc. No. 519].

3.      Rather pay himself in the ordinary course, Michael Wyse of WALLC put the needs of the

Debtors and Debtors’ estates ahead of his own compensation. Mr. Wyse focused his energies on

closing the sale of the Debtors’ estates and confirming a Chapter 11 plan. Now that those events

have occurred, WALLC must be paid pursuant to the Payment Order. The Debtors and the DIP

Lender did not object to the fee statements or payment within 3 days of receiving those fee

statements under the Payment Order. Moreover, the Debtors and the Debtors’ counsel do not

object to the payment of those fees now. Mr. Wyse put his pecuniary interests behind those of


2
         The Committee and Plan Administrator made a $120,000.00 payment to WALLC on May 1, 2020 after
repeated requested to comply with the Payment Order.

                                                    2
     Case 8-19-76260-ast        Doc 578      Filed 05/14/20     Entered 05/14/20 16:27:57




the Debtors and the Debtors’ estates in order to bring the cases to a successful conclusion.

Accordingly, WALLC is entitled to receive payment of its outstanding payments at this time.

4.     WALLC engaged in discussions with counsel for the official committee of unsecured

creditors (the “Committee”) and the plan administrator (the “Plan Administrator”) to resolve this

issue without motion practice, but the Committee and Plan Administrator chose to delay and

ignore this issue rather than engage in any meaningful negotiations. WALLC advised both the

Committee and Plan Administrator in advance of filing this Motion and hopes that this matter

can be resolved consensually without the need for Court intervention, but under the current time

constraints, WALLC felt compelled to file the Motion at this time.

                                     RELIEF REQUESTED

5.     By this Motion, WALLC requests that the Court direct the Committee and Plan

Administrator to comply with the Payment Order.

                                 RESERVATION OF RIGHTS

6.     WALLC reserves all rights to amend or supplement this Motion and seek reimbursement

for its legal fees in connection with the prosecution of this Motion.



                         [Remainder of Page Intentionally Left Blank]




                                                 3
     Case 8-19-76260-ast        Doc 578     Filed 05/14/20     Entered 05/14/20 16:27:57




                                        CONCLUSION

       WHEFORE, WALLC requests that the Court enter an order (a) granting the Motion, (b)

directing the immediate payment of all such fees and expenses as required by the Payment Order,

and (c) granting such other and further relief as this Court may deem just and proper.

Dated: May 14, 2020
New York, New York
                                     THE LAW OFFICES OF RICHARD J. CORBI PLLC

                                     /s/ Richard J. Corbi
                                     Richard J. Corbi, Esq. (pro hac vice pending)
                                     1501 Broadway, 12th Floor
                                     New York, New York 10036
                                     Telephone: (646) 571-2033
                                     Email: rcorbi@corbilaw.com

                                     Counsel to Michael Wyse of Wyse Advisors LLC




                                                4
